Citation Nr: 0607491	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  95-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
cancer.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1950.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1994 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's application 
to reopen his claim for service connection for skin cancer.  
The veteran appealed.  In September 2000, the Board denied 
the claim.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (the Court). In July 2001 the 
veteran's representative and the VA Office of General Counsel 
filed a Joint Motion for Partial Remand and to Stay 
Proceedings.  In a July 2001 Order, the Court vacated the 
Board's September 2000 decision with regard to the issue now 
on appeal, and remanded the case to the Board in order to 
ensure compliance with the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA). Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).  

This case was remanded to the RO by the Board in a decision 
dated in September 2003 for compliance with the VCAA.  The 
case has now been returned to the Board for completion of 
appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's claim for service connection for skin 
cancer was denied by the Board in a decision dated in June 
1981.

3.  Evidence submitted since the June 1981 Board decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for skin cancer


CONCLUSIONS OF LAW

1.  The June 1981 Board decision is final.  38 U.S.C. 
§ 4004(b) (1976);  38 C.F.R. § 19.104 (1980); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
skin cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
February 2004 and June 2005 that told him what was necessary 
for his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claim 
seeking to reopen his claim for service connection for skin 
cancer was being denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the June 2005 letter asked the veteran to submit any other 
evidence that pertains to his claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and opinions from private 
physicians.  The veteran has not indicated that there is any 
additional evidence available to help support his claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  New and material evidence

Entitlement to service connection for skin cancer was denied 
by the Board in a decision dated in June 1981.  Service 
connection was denied because there was no medical evidence 
linking the veteran's skin cancer to his service.  
Specifically, there was no medical evidence linking his skin 
cancer diagnosed in 1980, to ultraviolet treatment received 
more than 30 years previously, while in service.  This 
decision is final.  38 U.S.C. § 4004(b) (1976);  38 C.F.R. 
§ 19.104 (1980); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2005); and may be reopened only by the 
submission of new and material evidence.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

The veteran was treated in service for acne vulgaris of the 
face, neck, back and chest.  The treatment included 
ultraviolet light treatment three times per week.  The 
veteran's separation examination was normal with respect to 
any skin disability.  The veteran underwent a VA examination 
in February 1954 and it was noted that the veteran had no 
skin lesions, and there was no mention of any abnormal 
clinical findings regarding the veteran's head, face, and 
neck.

In April 1980 the veteran submitted a claim for service 
connection for basal cell carcinoma on his face.  He stated 
that he had been seen in the VA outpatient clinic in 1978, 
1979 and again in April 1980 and was told that the "infected 
area" did not appear cancerous, although no biopsy or other 
test was conducted.  The veteran indicated that he was 
treated in service with 10 to 25 treatments of ultraviolet 
light to his face for acne.  He stated that he remembered the 
treatments left his face severely burned and leathery with 
blisters and peeling.

The veteran asserted that this treatment with ultraviolet 
light had caused his skin cancer.  The June 1981 Board 
decision stated that, for purposes of that decision, it was 
being assumed that the veteran received the claimed 
ultraviolet light therapy for acne vulgaris; that he had had 
actinic keratoses on his face for many years; and that he 
then had a basal cell carcinoma on his face.  The decision 
found that the actinic keratoses must have developed after 
the 1954 VA examination.  The Board recognized, "That 
ultraviolet light exposure may cause skin cancer is beyond 
question" and that, "Indeed, the ultraviolet component of 
sunlight has long been recognized as a very significant 
factor in the development of skin cancer."  The Board 
concluded, however, that the evidence did not justify a 
finding that there was more than a remote possibility that 
the veteran's limited ultraviolet therapy in service was 
sufficient to cause the appearance of skin cancer 30 years 
later.  The June 1981 Board decision denied service 
connection for skin cancer.

Evidence offered since the claim of entitlement to service 
connection for skin cancer was denied in June 1981 which 
consists of VA treatment notes, private treatment notes, 
opinions from several private dermatologists, and repeated 
statements by the veteran regarding his belief that his skin 
cancer was caused by ultraviolet treatment in service, is 
new, in that it has not been previously considered.  However, 
it is not material.  None of the VA treatment notes or 
private treatment records suggests a link to service for the 
veteran's skin cancer.  The opinions from Drs. Auletta, 
Bickers, and Sams, dated in 1994 do indicate those doctors' 
opinions that there is a relationship between skin cancer and 
exposure to ultraviolet light.  However, none of those 
opinions specifically address the veteran's case where there 
is a 30-year gap between exposure and diagnosis, including an 
intervening VA examination in 1954 that did not show a skin 
disability.  There is no new evidence submitted that suggests 
a link to service for the veteran's skin cancer.  The Board 
notes the veteran's opinion that he has skin cancer that is 
related to service, however, as a lay person, the veteran is 
not competent to testify to a medical diagnosis or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The new 
evidence submitted is cumulative of previous evidence and 
does not address the specified reason for the denial in 1981, 
namely that there has been no link to service shown, given 
the long period of time between service and diagnosis, and 
the 


intervening normal medical examination in 1954.  Accordingly, 
the Board concludes that the appellant has not submitted new 
and material evidence to reopen the claim of service 
connection for skin cancer.


ORDER

New and material evidence has not been submitted with respect 
to the veteran's claim for service connection for skin 
cancer, and the claim is not reopened.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


